Citation Nr: 0430344	
Decision Date: 11/16/04    Archive Date: 11/29/04

DOCKET NO.  02-00 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a back disorder to 
include the lumbar spine and cervical spine.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel

INTRODUCTION

The veteran served on active duty from August 1988 to 
February 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the veteran's claim for 
service connection for a back disorder.  The veteran filed a 
timely appeal to this adverse determination.

The veteran testified via videoconference in August 2004 
before the undersigned, who is the Veterans Law Judge 
responsible for making the final determination in this case, 
and was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 2002).

The issue of service connection for a disorder of the 
cervical spine is addressed in the remand which follows this 
decision on the issue of service connection for a lumbar 
spine disorder.  The cervical spine issue is remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if further action is required 
on his part.


FINDING OF FACT

The medical evidence which indicates that the veteran's low 
back disorder is related to service and that which indicates 
that it is unrelated thereto is in relative equipoise.




CONCLUSION OF LAW

Degenerative disc disease of the lumbar spine was incurred in 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2003). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, Congress passed the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002)].  The VCAA eliminated the 
former statutory requirement that claims be well-grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2003).  In this case, 
the veteran's claim was filed in July 1998, prior to the 
November 2000 effective date of the VCAA, and remains 
pending.  Thus, the provisions of the VCAA are applicable in 
this case.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003). 

It appears that VA has generally complied with these 
requirements in this case.  However, in light of the Board's 
instant decision, which constitutes a full grant of benefits 
sought by the veteran on appeal as to his low back disorder, 
the Board finds that a full and detailed analysis of VA's 
compliance with these new requirements is not needed, as the 
veteran could derive no potential benefit from any additional 
development or notice.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303(a) (2003). 

Service connection generally requires:  (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Savage v. Gober, 10 Vet. App. 488, 497 (1997).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence is required to support 
this issue.  See Epps, supra.; Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  This burden may not be met merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

In addition, a claim may be established under the provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be established on the basis of 
§ 3.303(b) if the condition observed during service or any 
applicable presumption period still exists, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.

In determining whether an appellant is entitled to service 
connection for a disease or disability, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Evidence relevant to the veteran's claim for service 
connection for a back disorder includes his service medical 
records, which reflect several instances of treatment for low 
back pain.  In March 1989, the veteran was seen for 
complaints of a pressure-type pain in the lower mid-back, 
which was present when bending, running, marching or getting 
into bed.  Following an essentially normal physical 
examination, the examiner rendered a diagnosis of a low back 
ache.

In April 1989, the veteran complained of pressure-type 
discomfort in his low back when sitting, laying, doing push-
ups or running for the previous two months.  Examination 
revealed slight tenderness over the L2-L4 spinal area, with 
"no real spasm."  The examiner rendered a diagnosis of 
probable mild mechanical low back pain.

The veteran again sought treatment in June 1989 for low back 
pain.  The veteran reported that this problem had persisted 
for the previous four months, and that he had been treated 
twice before, with no real relief.  He indicated that the 
pain was worse when doing activities such as push-ups, 
running, bending over and going to sleep.  Following a 
physical examination, the examiner rendered diagnoses of 
obesity, mechanical low back pain, and rule out inflammatory 
diskitis.

A screening note of acute medical care dated in November 1989 
indicates that the veteran was complaining of low back pain 
which began in March, resulting from partner-assisted push-
ups.  He again reported pain in the muscles of the low back 
when bending over and lifting heavy objects.  The examiner 
noted that the veteran's "history [of] back trauma dates to 
March."  The examiner also noted that an intravenous 
pyelogram and a lumbosacral spine series were both normal.  
Final diagnoses included mechanical low back pain and 
exogenous obesity.  

A consultation sheet dated that same day in November 1989 
indicates treatment for low back pain, which the veteran 
reported had its onset in February 1989, and which had been 
intermittent since then with running, strenuous activity, 
etc.  The examiner noted that x-rays of the lumbosacral spine 
taken in June 1989 appeared normal, save for a possible wedge 
compression at L1.  The examiner rendered a diagnosis of 
lumbar syndrome.

In late November 1989, the veteran again complained of low 
back pain with lifting.  The examiner rendered a diagnosis of 
resolving lumbar syndrome.

At the time of the veteran's military discharge, an October 
1991 separation examination did not note any back or spine 
abnormalities.  However, in a report of medical history 
completed by the veteran on that same date, the veteran 
checked the box for "Yes" when asked whether he had ever 
had, or currently had, recurrent back pain.  In addition, in 
the section reserved for the physician's summary, the 
examiner noted "back pain - one episode during basic 
training with recurrent episodes."

The first post-service evidence of any back problems is found 
in a Kaiser Permanente treatment record dated in July 1998.  
At that time, the examiner noted that x-rays showed some mild 
arthritic changes in the veteran's back.  No additional 
information was provided.

The Board observes that the record contains three opinions 
regarding the etiology of the veteran's lumbar spine 
degenerative joint disease.  The first is found in the report 
of a VA examination conducted in January 1999.  At that time, 
the examiner noted that the veteran had incurred a back 
strain during training in service, and was treated for a back 
strain and mechanical low back pain from 1989 to 1991.  He 
noted that after that time, the veteran did well until six 
months prior to the examination, at which time he experienced 
the onset of back pain.  He was sent at Kaiser Permanente, at 
which time an assessment of underlying degenerative joint 
disease was made, and the veteran was treated with physical 
therapy.  Following an examination, the examiner rendered a 
diagnosis of degenerative joint disease, lumbar spine.

At the conclusion of his January 1999 examination report, the 
VA examiner offered the following medical opinion:

There has been a long gap between 
symptoms from 1991 to 1998.  He has also 
been diagnosed as having degenerative 
joint disease in his spine.  This is a 
separate condition from what he was 
treated [for] in the service.  
Consequently, in all probability, his 
symptoms now are related to the 
degenerative joint disease rather than a 
sprain or strain or mechanical back pain 
that he was treated for in the service.  
I do not feel there is any back 
aggravation coming from his knees.

In October 2001, the veteran's private treating orthopedist, 
Dr. K., wrote a medical opinion statement, as follows:

[The veteran] is a patient well known to 
this practice.  He has been seen for both 
degenerative disc disease and low back as 
well as neck [sic].  It is my opinion 
that his premature cervical disc 
degeneration may have been accelerated by 
his duties in the service.  At 31 years 
of age, I would think it would be the 
multiple level changes he is exhibiting 
would be rare in the general population.

In August 2002, Dr. K. submitted a more detailed opinion.  At 
that time, he specifically noted that he had reviewed the 
veteran's service medical records, the veteran's history as 
self-reported, and his medical records, including diagnostic 
studies.  He then offered the following medical opinion:

[I]t is my opinion that [the veteran's] 
premature degeneration of his both [sic] 
cervical and lumbar spine is more likely 
than not due to injuries he sustained 
during his time in service.  

This is based upon the patient giving me 
specific instances of injury to his back 
and neck.  He had no prior history of 
back or neck pain or injury and did not 
seek any medical care for any such 
conditions prior to his time in service.  
His service records indicates, especially 
with regard to his low back, that it 
required an extended period of time in 
treatment for low back complaints.

Following a review of these opinions, the Board first finds 
that the October 2001 opinion by Dr. K. is of limited 
probative value for several reasons.  First, there is no 
evidence that this opinion was rendered following a review of 
the other objective historical medical information or record, 
including the veteran's service medical records and prior VA 
and private medical records.  

Second, the opinion that the veteran's cervical disc 
degeneration "may have been accelerated" by his duties in 
the service is of such an indefinite, equivocal and 
speculative nature as to be essentially nonprobative as to 
the issue of service connection and he only indicated as to 
the lumbar spine that multiple level changes of the spine 
(presumably including the lumbar spine) were "rare" in an 
individual 31 years of age.  In this regard, the Board notes 
that an opinion expressed in terms such as "may," also 
implies "may or may not," and is generally too speculative 
to establish support for a claim.  See Obert v. Brown, 5 Vet. 
App. 30 (1993).  See also Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992) (holding that a physician's statement that a 
service-connected disorder "may or may not" have prevented 
medical personnel from averting the veteran's death was not 
sufficient); Beausoleil v. Brown, 8 Vet. App. 459 (1996) 
(holding that a general and inconclusive statement about the 
possibility of a link was not sufficient); and Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (holding that there 
was a plausible basis for the Board's decision that a 
disability was not incurred in service where the medical 
evidence favorable to the appellant's claim did little more 
than suggest the possibility that the veteran's illness might 
have been caused by his wartime radiation exposure).  The 
Board notes further, that Dr. K. did not specifically relate 
the veteran's lumbar spine degenerative disc disease to the 
veteran's military service.  

Finally, Dr. K. provided no supporting rationale or medical 
statement for his conclusion.  As such, it is difficult to 
determine the basis upon which he formulated his opinion.

However, the Board finds that the second opinion by Dr. K., 
dated in August 2002, suffers from none of these 
deficiencies.  Instead, this opinion was explicitly 
formulated following a full review of the veteran's service 
medical records and the previous VA and private medical 
evidence of record.  In addition, Dr. K.'s opinion that the 
veteran's premature degeneration of the lumbar spine was 
"more likely than not" due to injuries sustained in service 
is definitive and unequivocal.  Finally, Dr. K.'s opinion was 
supported by a medical rationale, including the fact that the 
veteran had no prior history of back pain, the fact that his 
service medical records showed "an extended period of time 
in treatment for low back complaints," and that the veteran 
suffered from specific injuries in service.  The Board notes 
that the veteran's contemporaneous service medical records, 
as demonstrated above, clearly document that the veteran was 
seen on multiple occasions for complaints relating to low 
back pain.  

The Board observes that the January 1999 medical opinion by 
the VA examiner which reached the opposite medical conclusion 
is of approximately equal probative value, having apparently 
been based on a review of the veteran's service medical 
records, with a definitive medical opinion and an adequate 
supporting medical rationale. 

Thus, the Board finds that the evidence which supports the 
veteran's claim and that which disfavors it is in relative 
equipoise.  Resolving all such reasonable doubt as to the 
etiology of the veteran's low back disorder in the veteran's 
favor, as the Board must, the Board determines that service 
connection is warranted for a back disorder, most recently 
diagnosed as degenerative disc disease of the lumbar spine.  
See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert, 1 Vet. App. 
at 55-56.




ORDER

Service connection for degenerative disc disease of the 
lumbar spine is granted.


REMAND

The veteran also contends that service connection should be 
established for a cervical spine disorder.  He asserts that 
he sustained an injury to his neck in service, and that his 
current degenerative disc disease of the cervical spine is 
etiologically related to that injury.  However, the Board 
finds that additional development is necessary in this case 
before the Board can address the merits of this claim.

Specifically, the Board observes that while the veteran's 
service medical records indicate numerous instances of 
treatment for low back complaints, and show diagnoses of 
lumbar spine disorders, as noted above, these records do not 
contain any similar complaints or findings concerning the 
veteran's cervical spine or neck.  In addition, while Dr. K. 
related the veteran's current cervical spine degenerative 
disc disease to an unspecified injury or injuries sustained 
in service, the Board has not identified any actual evidence 
of such an injury in the veteran's service medical records.  
Therefore, the Board finds that a VA examination is needed to 
clarify whether, based on a review of the evidence, including 
the veteran's service medical records, it is at least as 
likely as not that a disease or injury in service has caused 
the veteran's current cervical spine degenerative disc 
disease.  In so doing, the examiner should review and comment 
on that aspect of Dr. K.'s most recent August 2002 medical 
opinion which determined that there was such a medical 
connection. 

Therefore, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC for the following 
development:

1.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and extent of any cervical spine 
disorder present.  The claims folder 
should be made available to the examiner 
for review before the examination.  Any 
and all tests deemed necessary by the 
examiner for a full evaluation should be 
accomplished.  Following his examination 
and review of the veteran's claims file, 
the examiner should offer an opinion as 
to the likelihood that any current 
cervical spine disorder was incurred in, 
or is otherwise etiologically related to, 
the veteran's period of military service 
from August 1988 to February 1992.  In 
offering this opinion, the examiner 
should comment on the likelihood that the 
veteran sustained an injury to the 
cervical spine in service, as indicated 
by Dr. K., in light of the complaints, 
findings and diagnoses recorded by 
examiners at that time.  A complete 
rationale for any opinion rendered should 
be provided.

2.  After the above development has been 
completed, and after giving the appellant 
the full opportunity to supplement the 
record if desired, the RO should review 
the case and assure that all indicated 
actions are complete.  The RO should next 
readjudicate the issue of  the veteran's 
entitlement to service connection for a 
cervical spine disorder.  If any 
determination remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and be afforded a reasonable 
opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The purpose of this REMAND is to obtain additional 
development and adjudication, and the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



	                        
____________________________________________
	S. L. Kennedy 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



